Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “The kit of claim, wherein” which fails to recite a specific claim. For examination, claim 20 will be assumed to depend from claim 19 which possesses the requisite antecedent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 12, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks (US 20140007778 A1), hereinafter Marks.

Regarding claim 1, Marks discloses a system comprising: 
a plurality of vertical elements installed in a cooking appliance and defining a plurality of installation locations having a vertical and horizontal position inside the cooking appliance (“slotted bars 148 and 150” paragraph [0045]); and 
a plurality of modular secondary cooking elements selectively installable in the plurality of locations (“Each of the shelves 118, 120, and 122 is supported by a pair of brackets, one bracket of each pair being shown as 126, 128, and 130” paragraph [0044]).

    PNG
    media_image1.png
    334
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    459
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    505
    media_image3.png
    Greyscale

Regarding claim 2, Marks discloses the system of claim 1, wherein the plurality of locations are superior to a main cooking grate inside the cooking appliance (“A grilling grate 180 is removably positioned in a direct cooking area 182” paragraph [0052]).

Regarding claim 3, Marks discloses the system of claim 2, wherein each of the plurality of locations is defined by a pair of slots defined in adjacent ones of the plurality of vertical elements, each slot of the pair of slots having a vertical location in the grill matching the other (“Bar 148 includes a plurality of vertically spaced rectangular slots, one of which is identified as 154, each corresponding with one of slots 152 on bar 144” paragraph [0045]).

Regarding claim 4, Marks discloses the system of claim 3, wherein each slot is rectilinear having a width and a height (Figure 7).

Regarding claim 8, Marks discloses a system comprising: 
two spaced apart vertical elements installed proximate a back wall of a cooking appliance (“slotted bars 148 and 150” paragraph [0045]) and defining a plurality of pairs of slots at predetermined vertical locations, one slot of each pair being defined in one of the two spaced apart vertical elements (“Bar 148 includes a plurality of vertically spaced rectangular slots, one of which is identified as 154, each corresponding with one of slots 152 on bar 144” paragraph [0045]); and 
at least one modular secondary cooking element that is retained in any of the predetermined vertical locations by a pair of brackets retained by the respective slots at that location (“Each of the shelves 118, 120, and 122 is supported by a pair of brackets, one bracket of each pair being shown as 126, 128, and 130” paragraph [0044]).

Regarding claim 12, Marks discloses the system of claim 8, wherein each of the spaced apart vertical elements comprises a pair of spaced apart walls having a contour fitting to the back wall of the cooking appliance and supporting a front facing surface spaced apart from the back wall of the cooking appliance, the front facing surface defining the slots of the respective vertical element (Figures 2 and 7).

Regarding claim 14, Marks discloses the system of claim 8, wherein the modular secondary cooking element further comprises a secondary cooking surface supported in a horizontal orientation by a pair of spaced apart arms joined to the pair of brackets (“Bracket 130 includes an L-shaped portion 132 having joined vertical and horizontal sections 132a and 132b” paragraph [0044]).

Regarding claim 15, Marks discloses a kit for installation of a modular secondary cooking system into a cooking grill comprising: 
at least two vertical elements having a front facing surface defining a plurality of spaced apart apertures (“slotted bars 148 and 150” paragraph [0045]) and defining a plurality of pairs of slots at predetermined vertical locations, one slot of each pair being defined in one of the two spaced apart vertical elements (“Bar 148 includes a plurality of vertically spaced rectangular slots, one of which is identified as 154, each corresponding with one of slots 152 on bar 144” paragraph [0045]); and 
at least one secondary cooking element having a pair of brackets that insert into the spaced apart apertures of the at least two vertical elements (“Each of the shelves 118, 120, and 122 is supported by a pair of brackets, one bracket of each pair being shown as 126, 128, and 130” paragraph [0044]); 
wherein, with the two vertical elements installed into the cooking grill adjacent a back wall thereof, the at least one secondary cooking element has an adjustable height of installation based upon which of pairs of apertures at a same vertical location on the vertical elements the pair of brackets is inserted into (“each of brackets 126, 128, and 130 is vertically adjustable between a plurality of positions within the indirect cooking area 124 by inserting the tabs 136 and rear ends 132c of the respective brackets 126, 128, and 130 in the desired slots 152 and 154 on bars 144 and 148, respectively. Likewise, each of brackets 138, 140, and 142 (FIG. 2) is vertically adjustable between a plurality of positions by inserting the tabs 136 and rear ends 132c of the respective brackets 138, 140, and 142 in the desired slots (not shown) on bars 146 and 150. Each pair of brackets 126 and 138, 128, and 140, and 130 and 142 are preferably vertically adjusted to a position where the brackets within a pair are horizontally aligned such that each pair of brackets is operable to support one of shelves 118, 120, and 122 in a horizontal position” paragraph [0046]).

Regarding claim 17, Marks discloses the kit of claim 15, wherein each of the at least two vertical elements comprise a pair of spaced apart upright walls securing the front facing surface (Figures 2 and 7).

Regarding claim 18, Marks discloses the kit of claim 17, wherein the pair of spaced apart upright walls of each of the at least two vertical elements are contoured to conform to the back wall of the of the cooking grill (“slotted bars 148 and 150 are mounted on rear wall 26” paragraph [0045]).

Regarding claim 19, Marks discloses the kit of claim 15, further comprising at least one additional secondary cooking element having a pair of brackets that insert into the spaced apart apertures of the at least two vertical elements (The figures show three in total).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marks, in view of Stocking (US 5004302 A), hereinafter Stocking.

Regarding claim 5, Marks discloses the system of claim 4. 

Marks does not disclose wherein the width is sufficient to accommodate two brackets from two adjacent ones of the plurality of modular secondary cooking elements.

However, Stocking teaches wherein the width is sufficient to accommodate two brackets from two adjacent ones of the plurality of modular secondary elements (“It also should be understood that each of the shelves 26 (see FIG. 1) may be supported in the same slots 51 in the center ladder 32 so that both of the shelves 26 would be in the same horizontal plane. Likewise, the center ladder 65 (see FIG. 8) could have its rectangular shaped slots 70 support one side of each of the shelves 68 and 69 in the same locations so that the shelves 68 and 69 could be in the same horizontal plane” column 5, line 47).

    PNG
    media_image4.png
    601
    464
    media_image4.png
    Greyscale

In view of Stocking’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the width is sufficient to accommodate two brackets from two adjacent ones of the plurality of modular secondary elements as is taught in Stocking, in the system disclosed by Marks.
One would have been motivated to include wherein the width is sufficient to accommodate two brackets from two adjacent ones of the plurality of modular secondary elements because Stocking states “Another advantage of this invention is that it easily accommodates various width shelves when such is desired. A further advantage of this invention is that shelves of less width than the compartment may be supported” (column 5, line 58). Therefore, including the teachings of Stocking will enhance the accommodation capabilities of Marks.

Regarding claim 6, Marks, as modified by Stocking, discloses the system of claim 5, wherein each of the plurality of vertical elements further comprises two spaced apart sidewalls joined to a front facing surface spaced apart from a back wall of the cooking appliance (Figures 2 and 7).

Regarding claim 7, Marks, as modified by Stocking, discloses the system of claim 6, wherein the slots are defined in the front facing surface (Figure 7).

Claims 9-11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks, in view of Kane (US 5564809 A), hereinafter Kane.

Regarding claims 9 and 11, Marks discloses the system of claim 8, further comprising an additional modular secondary cooking element (The figures show three in total).

Marks does not disclose at least one additional spaced apart vertical element proximate the back wall of the cooking appliance and defining a plurality of slots, each at one of the predetermined vertical locations corresponding to each of the pairs of slots defined in the two spaced apart vertical elements, the additional modular secondary cooking element having three hooks that are retained in three slots at one of the predetermined vertical locations.

However, Kane teaches at least one additional spaced apart vertical element proximate the back wall of the appliance and defining a plurality of slots, each at one of the predetermined vertical locations corresponding to each of the pairs of slots defined in the two spaced apart vertical elements, the modular secondary element having three hooks that are retained in three slots at one of the predetermined vertical locations (“Bracket 240 has a body portion 242 which extends rearward to a double hook arrangement 244 to mate with a two row adjustable shelf track 78” column 10, line 27).

    PNG
    media_image5.png
    398
    727
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    245
    691
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    356
    721
    media_image7.png
    Greyscale

In view of Kane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include at least one additional spaced apart vertical element proximate the back wall of the appliance and defining a plurality of slots, each at one of the predetermined vertical locations corresponding to each of the pairs of slots defined in the two spaced apart vertical elements, the modular secondary element having three hooks that are retained in three slots at one of the predetermined vertical locations as is taught in Kane, in the system disclosed by Marks.
One would have been motivated to include at least one additional spaced apart vertical element proximate the back wall of the appliance and defining a plurality of slots, each at one of the predetermined vertical locations corresponding to each of the pairs of slots defined in the two spaced apart vertical elements, the modular secondary element having three hooks that are retained in three slots at one of the predetermined vertical locations because Kane states “Shelf assembly 40 may also be a relatively wider shelf assembly as is more specifically shown in FIG. 16 as an elongated shelf assembly 230, provided according to this invention for a full width shelf in a top or a bottom mount refrigerator or the like. Because of the extended width of shelf assembly 230, anti-sagging reinforcement may be included” (column 9, line 54). Therefore, including the additional supports taught by Kane will produce a more resilient support. 

Regarding claim 10, Marks, as modified by Kane, discloses the system of claim 9, further comprising at least one additional modular secondary cooking element that is retained in any of the predetermined vertical locations by an additional pair of brackets retained by the respective slots at that location (The figures show three in total). 

Regarding claim 13, Marks discloses the system of claim 12. 

Marks does not disclose wherein each of the pair of brackets comprises a hook that fits into the respective slot and a brace below the hook that abuts the front facing surface.

However, Kane teaches wherein each of the pair of brackets comprises a hook that fits into the respective slot and a brace below the hook that abuts the front facing surface (Figure 2).

In view of Kane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each of the pair of brackets comprises a hook that fits into the respective slot and a brace below the hook that abuts the front facing surface as is taught in Kane, in the system disclosed by Marks.
One would have been motivated to include wherein each of the pair of brackets comprises a hook that fits into the respective slot and a brace below the hook that abuts the front facing surface because the brace taught by Kane will resist deflection of the shelf and provide a more resilient support.

Regarding claim 16, Marks discloses the kit of claim 15. 

Marks does not disclose at least one additional vertical element having a front facing surface defining a plurality of spaced apart apertures such that a plurality of horizontally adjacent mounting locations for the at least one secondary cooking element is provided.

However, Kane teaches at least one additional vertical element having a front facing surface defining a plurality of spaced apart apertures such that a plurality of horizontally adjacent mounting locations for the at least one secondary element is provided (“Bracket 240 has a body portion 242 which extends rearward to a double hook arrangement 244 to mate with a two row adjustable shelf track 78” column 10, line 27).

In view of Kane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include at least one additional vertical element having a front facing surface defining a plurality of spaced apart apertures such that a plurality of horizontally adjacent mounting locations for the at least one secondary element is provided as is taught in Kane, in the system disclosed by Marks.
One would have been motivated to include at least one additional vertical element having a front facing surface defining a plurality of spaced apart apertures such that a plurality of horizontally adjacent mounting locations for the at least one secondary element is provided because Kane states “Shelf assembly 40 may also be a relatively wider shelf assembly as is more specifically shown in FIG. 16 as an elongated shelf assembly 230, provided according to this invention for a full width shelf in a top or a bottom mount refrigerator or the like. Because of the extended width of shelf assembly 230, anti-sagging reinforcement may be included” (column 9, line 54). Therefore, including the additional supports taught by Kane will produce a more resilient support.

Regarding claim 20, Marks discloses the kit of claim 19. 

Marks does not disclose wherein the at least one secondary cooking element has a cooking surface with a differing configuration than a cooking surface of the at least one additional secondary cooking element.

However, Kane teaches wherein the at least one secondary element has a surface with a differing configuration than a surface of the at least one additional secondary element (“Shelf assembly 40 may be a relatively narrower shelf assembly for use in the relatively narrower compartments of a side-by-side refrigerator or as a partial width shelf in a compartment of a top or a bottom mount refrigerator... Shelf assembly 40 may also be a relatively wider shelf assembly as is more specifically shown in FIG. 16 as an elongated shelf assembly 230, provided according to this invention for a full width shelf in a top or a bottom mount refrigerator or the like” column 9, line 46).

In view of Kane’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one secondary element has a surface with a differing configuration than a surface of the at least one additional secondary element as is taught in Kane, in the kit disclosed by Marks.
One would have been motivated to include wherein the at least one secondary element has a surface with a differing configuration than a surface of the at least one additional secondary element because the configuration of Kane permits the use of full or partial width shelves which increases the options available to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh (US 20050126206 A1) “it is possible to selectively use the full-width or the half-width cantilever shelves” paragraph [0030]
Winter (US 20200163490 A1) 

    PNG
    media_image8.png
    655
    439
    media_image8.png
    Greyscale

Balcerzak (US 20130247898 A1) 

    PNG
    media_image9.png
    473
    660
    media_image9.png
    Greyscale

Kalfhaus (DE 20015879 U1) 

    PNG
    media_image10.png
    501
    744
    media_image10.png
    Greyscale


Fortier (US 4127099 A) 

    PNG
    media_image11.png
    520
    564
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762